DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 28 April 2021 for the application filed 02 July 2019. Claims 1-19 and 164-166 are pending:
Claims 20-163 have been canceled;
Claims 3, 7-16, and 19 have been amended; 
new Claims 164-166 have been added; and
Claims 164-166 have been withdrawn with traverse in the reply filed 28 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 14/671,186 filed 27 March 2015; which has PRO 61/972,312 filed 29 March 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-19, directed to a cartridge, in the reply filed on 28 April 2021 is acknowledged.  The traversal is on the ground(s) that “sufficient reasons and/or examples have not been presented to justify a Restriction Requirement. Furthermore, the two groups can be examined together without undo [sic] burden”.  This is not found persuasive because sufficient reasons and examples were presented. Further, due to the different statutory categories between Group I and Group II, the inventions have acquired separate statuses in the art and would require undue burden because of the need to employ different search queries and because the inventions are likely to raise different non-prior art issues.
The requirement is still deemed proper and is therefore made FINAL.
s 164-166 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 April 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
	The claims recite a phrase “fanning factor” (see Claims 9, 10) that is distinguished from “fanning angle” and fanning length. No explicit definition of “fanning factor” has been provided by the Applicant. However, pg. 29, lines 1-23 of the Specification seems to equate “fanning factor” with “fanning area ratio”: “Fanning may be described by an area ratio, which may be the total cross-sectional area of the fiber bundle where it joins the barrier 150, compared to the total cross-sectional area of the fiber bundle in the main part of the housing 50” (lines 6-8). The Examiner will assume Applicant intended to reference “fanning area ratio” instead of the undefined “fanning factor”.
	The claims recite “porosity” and “fiber porosity” (see Claims 14, 15, 18, and 19), e.g., “said plurality of fibers have a porosity in an Inter Fiber Space”. Such a “porosity” is defined by the Applicant on pg. 4, lines 12-14 of the Specification as: “The porosity fraction of the fiber bundle is the total cross-sectional area of void space between the fibers enclosed in the housing (i.e., the inter fiber space), divided by the total cross-sectional area inside the housing”. Thus, the Examiner will interpret “porosity” as the fraction of cross-sectional area across the entire cartridge housing not enclosed by the hollow fiber membranes.

Claim Objections
Claim 1 is objected to because of the following informalities:
Please use a consistent term or phrase when referencing the claimed fibers: “plurality of fibers”, “said fibers”, and “hollow fibers” are used interchangeably.
Claim 2 is objected to because of the following informalities:
“inside said housing near said housing supply port”.
Claim 3 is objected to because of the following informalities:
“inside said housing near said housing supply port”; and
“inside said housing near said housing discharge port”.
Claim 6 is objected to because of the following informalities:
“wherein 
“is shorter than an axial length of a flow transition region”.
Claim 18 is objected to because of the following informalities:
“wherein a [[the ]]porosity in the discharge distributor is the same...”.
Claim 19 is objected to because of the following informalities:
“compared to an average porosity of a fiber array at a location midway between the ends of said cartridge”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10, 14-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 8, there are insufficient antecedent bases for “said supply distributor” and “said discharge distributor”. A “supply distributor” and a “discharge distributor” are introduced in Claims 2 and 3.
Regarding Claims 9 and 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 
Regarding Claims 14 and 15, the claims have introduced “an Inter Fiber Space”. However, Claim 1 has already introduced “an inter fiber space”. Are these limitations intended to be the same? This is unclear.
	Regarding Claim 16, there is insufficient antecedent basis for “said fiber array”.
	Regarding Claim 19, it is unclear which “barrier” is referenced in the phrase “said barrier”. Claim 1 has introduced a “first end barrier” and a “second end barrier”.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Regarding Claim 18, the omitted structural relationship is between the claimed “fiber bundle” and the claimed invention. Applicant has not defined or introduced what would be considered part of the fiber bundle or how the fiber bundle is associated with other pertinent structural limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by OKAFUJI et al. (EP 1790364 A1).
Regarding Claim 1, OKAFUJI discloses hemodialyzers (p0012) with an expanded hollow fiber bundle at an end portion (p0015). As shown in FIG. 1, the hemodialyzer comprises a tubular housing 1 (i.e., a housing) with a straight body portion 2 (i.e., a housing midsection interior region), head portions 3, dialysate inlet port 4a in one head portion, dialysate outlet port 4b in the other head portion (i.e., a second fluid flow compartment comprising an inter fiber space and a housing supply port and a housing discharge port) hollow fiber membrane bundle 5, resin layer 7 (i.e., a first end barrier; a second end barrier) that secures the hollow fiber membrane bundle 5 to the inside of the housing of the head portions (i.e., a first end barrier that joins with said fibers at first ends of said fibers and joins with a housing interior of said housing and bounds a first end plenum and separates said first end plenum from a housing midsection interior region), and blood circulation port 8 in header portion 9 (i.e., a first fluid flow compartment comprising said first end plenum and said interiors of said hollow fibers and said second end plenum; p0024; FIG. 1). OKAFUJI further discloses the dialysate rectifying portion on the dialysate outlet port side is not symmetrical to that of the dialysate rectifying portion on the inlet port side (i.e., wherein said second fluid flow compartment contains at least one design feature near a housing supply end of said cartridge that is different from a corresponding feature near a housing discharge end of said cartridge or wherein said housing discharge end does not have a corresponding feature; p0032).

    PNG
    media_image1.png
    196
    400
    media_image1.png
    Greyscale

Regarding Claim 3, as applied to the rejection of Claim 1, OKAFUJI further shows in FIG. 1 and FIG. 2 head portions 3 with associated dialysate inlet port 4a and dialysate outlet port 4b that feed into the head portions 3; resin layer portion 7 divides the head portion 3 such that during dialysis treatment, dialysate passes through port 4a and flows over the entire circumference of a dialysate rectifying portion 11 of the hollow fiber membrane bundle 5 into head portion 3; (i.e., wherein said second fluid flow compartment comprises a supply distributor inside said housing near said supply port; p0024-0025). OKAFUJI further discloses that the dialysate outlet port side of the bundle may or may not be symmetrical to that of the dialysate inlet port side; as shown in FIG. 1, it has a similar structure (i.e., a discharge distributor inside said housing near said discharge port; p0032, FIG. 1).
Regarding Claim 12, as applied to the rejection of Claim 1, OKAFUJI further discloses each hollow fiber membrane in the membrane bundle has an inner diameter of 185 µm or less and 175 µm or more and a membrane thickness of “generally about 40 to 50 µm” (p0034); this correlates with an outer diameter of 255 to 285 µm, which anticipates the claimed range of an outside diameter that is in the range of 100 microns to 300 microns.
Regarding Claim 13, as applied to the rejection of Claim 1, OKAFUJI further discloses the hollow fiber membranes may be straight or crimped fibers (i.e., wherein at least some of said fibers are wavy fibers; p0033).
	Regarding Claim 16, as applied to the rejection of Claim 1, OKAFUJI further shows that the resin layer portion 7 secures the hollow fiber membrane bundle 5 to the header portion 9 has a larger circumference than the open ends 6 of the bundle (p0024, FIG. 1). This header portion 9 is in fluid communication with blood circulation port 8 (i.e., said cartridge comprises a distributor that introduces or discharges blood to or from said fiber exteriors accessing substantially 360 degrees around a circumference of said cartridge).
The claimed limitation “so as to create uniform or quasi-uniform blood flow in an entire cross-section of said cartridge in a space between the plurality of said fibers of said fiber array” is directed toward an intended result of the use of the claimed cartridge. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-11, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAFUJI.
Regarding Claims 4-6, as applied to the rejection of Claim 3, OKAFUJI further discloses the hollow fiber membrane bundle 5 includes a straight portion 10 and a dialysate rectifying portion 11 (p0025; FIG. 2); in the dialysis rectifying portion 11, the distance ‘Lt’ from the diameter-expansion start surface to the inside of the resin layer portion is variable and ranges from 10 to 46 mm (i.e., the distributors have axial lengths, flow entrance region lengths, and axial lengths of a flow transition region; p0030). 
OKAFUJI further discloses that the shape of the dialysate rectifying portion on the dialysate outlet port side may or may not be symmetrical to that of the dialysate inlet port side (p0032), thereby implying that the dialysate outlet port side of the bundle does not have the same structure; thus, given the variable length range of 10 to 46 mm, a discharge distributor with a shorter axial length, shorter flow entrance region length or shorter axial length of a flow transition region than those of the supply distributor. The claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).

    PNG
    media_image2.png
    930
    1019
    media_image2.png
    Greyscale

Regarding Claims 7 and 8, as applied to the rejection of Claim 1 and as described in the rejection of Claim 4, the hollow fiber membrane bundle 5 includes a straight portion 10 and a dialysate rectifying portion 11; said dialysate rectifying portion 11 has a dialysate channel area ratio of the dialysate channel area from the diameter-expansion-start 12 (D2) to the resin layer portion (D1) of 0.2 to 0.5 (p0025-0029), i.e., the fibers fan out (i.e., near said housing supply end of said cartridge, said fibers fan at a supply end fanning angle greater than zero).
OKAFUJI further discloses that the dialysate rectifying portion is necessary at least on the dialysate inlet port side and that the shape of the dialysate rectifying portion on the dialysate outlet port side may or may not be symmetrical to that of the dialysate inlet port side (p0032), thereby implying that the dialysate outlet port side of the bundle does not have the same structure (i.e., near said housing discharge end of said cartridge, said fibers do not fan). This further indicates that the fanning angle of the hollow fiber membrane bundles at the dialysate outlet side may have either a smaller or larger fanning angle than those at the dialysate inlet side. Absent showings of unexpected results or criticality, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to provide a discharge end fanning angle that is smaller than said supply end fanning angle. The claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options (i.e., the fibers on the dialysate outlet port side having a larger fanning angle, a smaller fanning angle or no fan) within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Regarding Claims 9 and 10, as applied to the rejection of Claim 1 and as explained in the rejection of Claim 4, OKAFUJI further discloses a dialysate rectifying portion 11 in the dialysate inlet port side of the hemodialyzer has a dialysate channel area ratio of the dialysate channel area from the diameter-expansion-start 12 (D2) to the resin layer portion (D1) of 0.2 to 0.5 (i.e., near said housing supply end of said cartridge, said fibers fan having a supply end fanning factor greater than zero; p0025-0029). 
OKAFUJI further discloses that the dialysate rectifying portion is necessary at least on the dialysate inlet port side and that the shape of the dialysate rectifying portion on the dialysate outlet port side may or may not be symmetrical to that of the dialysate inlet port side (p0032), thereby implying that the dialysate outlet port side of the bundle does not have the same structure (i.e., near said housing discharge end of said cartridge, said fibers do not fan). 
This further indicates that the fanning angle of the hollow fiber membrane bundles at the dialysate outlet side may have either a smaller or larger fanning angle than those at the dialysate inlet side. Absent showings of unexpected results or criticality, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to provide a discharge end fanning factor that is smaller than said supply end fanning factor. The claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options (i.e., the fibers on the dialysate outlet port side having a larger fanning factor, a smaller fanning factor or no fan) within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Regarding Claim 11, as applied to the rejection of Claim 1 and as explained in the rejection of Claim 4, OKAFUJI further discloses a dialysate rectifying portion 11 in the dialysate inlet port side of the hemodialyzer has a distance ‘Lt’ (i.e., near said housing supply end of said cartridge, said fibers fan having a supply end fanning length; p0030). 
OKAFUJI further discloses that this dialysate rectifying portion is necessary at least on the dialysate inlet port side of the hollow fiber membrane bundle (p0032), thereby implying that the dialysate outlet port side of the bundle does not have the same structure and therefore, would have no fanning length (i.e., near said housing discharge end of said cartridge, said fibers fan having a discharge end fanning length that is smaller than said supply end fanning length). Absent showings of unexpected results or criticality, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to provide a discharge end fanning length that is smaller than said supply end fanning length. The claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
Regarding Claim 14, as applied to the rejection of Claim 1, OKAFUJI further discloses the hollow fiber membranes have a “filling rate” in the tubular housing of 55% or more and less than 70%; said filling rate being defined as “the percentage of the sum of the cross-sectional areas of the hollow fiber membranes based on outer diameter thereof with respect to the cross-sectional area of the body portion of the housing” (p0038-0039), i.e., the taught hemodialyzer has a porosity of 30-45%, which overlaps with the claimed range of a porosity in an Inter Fiber Space of between 40% and 70% and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 15, as applied to the rejection of Claim 1 and as described in the rejection of Claim 14, while OKAFUJI is deficient in explicitly disclosing a porosity of between 50% and 62%, OKAFUJI nevertheless discloses an optimal filling rate: too low of a filling rate may result in non-uniform flow, whereas too high of a filling rate may result in increased pressure drop across the membranes. Thus, even though OKAFUJI does not disclose a porosity within the claimed range of between 50% and 62%, this claimed range would have been obvious to one skilled in the art at the time of the filing of the invention because the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 17, as applied to the rejection of Claim 3 and as described in the rejection of Claim 4, OKAFUJI further discloses that in the dialysis rectifying portion 11, the distance ‘Lt’ from the diameter-expansion start surface to the inside of the resin layer portion is variable and ranges from 10 to 46 mm (p0030). Further, OKAFUJI discloses the body portion 2 of the tubular housing 1 has a diameter D2 (FIG. 2). In the disclosed examples, the diameter of the tubular body is, e.g., 45.9 mm. This corresponds with a 2*L/r value range from 0.87 to 4.01.
OKAFUJI further discloses that the shape of the dialysate rectifying portion on the dialysate outlet port side may or may not be symmetrical to that of the dialysate inlet port side (p0032), thereby implying that the dialysate outlet port side of the bundle does not have the same structure; thus, given the variable length range of 10 to 46 mm, the respective axial lengths L of the dialysate rectifying portions at the dialysate inlet port side and at the dialysate outlet port side could vary as widely as 10 to 46 mm. Absent showings of unexpected results or criticality, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to provide supply and discharge distributors having respective axial lengths L such that the supply distributor has a value of 2*L/r that is greater than 1.0 and the discharge distributor has a value of 2*L/r that is less than 1.0. The claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
	Regarding Claim 18, as applied to the rejection of Claim 3 and as described in the rejection of Claim 7, OKAFUJI further discloses a dialysate rectifying portion 11 in the dialysate inlet port side of the hemodialyzer has a channel area ratio from the diameter-expansion-start 12 (D2) to the dialysate channel area inside the resin layer portion (D1) of 0.2 to 0.5 (p0025-0029). OKAFUJI further discloses that this dialysate rectifying portion is necessary at least on the dialysate inlet port side of the hollow fiber membrane bundle (p0032), thereby implying that the dialysate outlet port side of the bundle does not have the same structure and therefore, would have no fanning length (i.e., the porosity in the discharge distributor is the same as that of a main portion of a fiber bundle). The claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options (i.e., the dialysate outlet port side having or not having a dialysate rectifying portion) within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E).
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Regarding Claim 19, as applied to the rejection of Claim 1 and as explained in the rejection of Claim 7, OKAFUJI further discloses a dialysate rectifying portion 11 in the dialysate inlet port side of the hemodialyzer has a dialysate channel area ratio of the dialysate channel area from the diameter-expansion-start 12 (D2) to the resin layer portion (D1) of 0.2 to 0.5 (p0025-0029). OKAFUJI further discloses the hollow fiber membranes have a “filling rate” in the tubular housing of 55% or more and less than 70%; said filling rate being defined as “the percentage of the sum of the cross-sectional areas of the hollow fiber membranes based on outer diameter thereof with respect to the cross-sectional area of the body portion of the housing” (p0038-0039), i.e., the taught hemodialyzer has a porosity of 30-45%. Given these constraints, e.g., a dialysate channel area ratio of 0.5 and a membrane filling rate of 55-70%, the fiber porosity in the head portion ranges from 62% (i.e., at a 0.5 ratio and 55% filling rate, a porosity increase of 37.9%) to 46% (i.e., at a 0.5 ratio and 70% filling rate, a porosity increase of 53.8%). While these porosity increases do not overlap with the claimed 10 to 30% increase in fiber porosity, OKAFUJI recognizes that the expansion in porosity from the straight portion 10 to the dialysate rectifying portion 11 of the hemodialyzer is an optimizable variable: the lower the ratio, the more readily dialysate is evenly distributed; however, this would require an undesirable increase in the diameter of the head portion and thereby require greater volumes of dialysate and blood (p0029). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide an increased fiber porosity by 10 to 30% as claimed at the distributor compared with that at a location midway in the cartridge. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAFUJI in view of HAMANAKA et al. (US Patent 5,143,612).
Regarding Claim 2, as applied to the rejection of Claim 1, HAMANAKA discloses a hollow fiber filter module comprising a cylindrical casing 3 with a bundle of porous hollow fibers 4; liquid flow control member 1 is provided at one end of the casing 3 (i.e., said cartridge comprises a supply distributor inside said housing near said supply port and does not comprise a discharge distributor; c4/3-10; FIG. 1). Advantageously, the use of such a design provides the stable filtration of a liquid for a prolonged period of time (c1/23-26). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a supply distributor and no discharge distributor as taught by HAMANAKA for the hemodialysis apparatus taught by OKAFUJI. Furthermore, all claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HSEI et al. (US Patent 4,396,510); KANNO et al. (EP 0001736 A1); and PENG et al. (WO 2008088293 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777